                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY TOLBERT,

                        Plaintiff,

 v.                                              Case No. 21-cv-319-NJR

 PINCKNEYVILLE CORRECTIONAL
 CENTER,

                        Defendants.


                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Plaintiff Timothy Tolbert filed this action pursuant to 42 U.S.C. § 1983 seeking

relief for deprivations of his constitutional rights. On May 11, 2021, the Court dismissed

Tolbert’s original Complaint for failure to state a claim (Doc. 8). Tolbert had until June 8,

2021, to file an Amended Complaint. He was warned that the case would be dismissed

with prejudice if he failed to take any action by that deadline (Doc. 8, p. 3). Tolbert failed

to comply with the Court’s Order and, as of this date, no Amended Complaint has been

filed.

         The Court will not allow this matter to linger indefinitely. Accordingly, this action

is DISMISSED with prejudice, based on Tolbert’s failure to comply with the Court’s

Order (Doc. 8) to file a First Amended Complaint and to prosecute his claims. Fed. R. Civ.

P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994). This shall count as a “strike” for purposes of 28 U.S.C. 1915(g).



                                         Page 1 of 2
       If Tolbert wishes to appeal this Order, he must file a notice of appeal with this

Court within thirty days of the entry of judgment. Fed. R. App. 4(a)(1)(A). If Tolbert does

choose to appeal, he will be liable for the $505.00 appellate filing fee irrespective of the

outcome of the appeal. See Fed. R. App. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999);

Lucien, 133 F.3d at 467. He must list each of the issues he intends to appeal in the notice

of appeal and his motion for leave to appeal in forma pauperis. See Fed. R. App. P.

24(a)(1)(C). A proper and timely motion filed pursuant to Federal Rule of Civil Procedure

59(e) may toll the 30-day appeal deadline. Fed. R. App. P. 4(a)(4). A Rule 59(e) motion

must be filed no more than twenty-eight (28) days after the entry of judgment, and this

28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment

accordingly.

       IT IS SO ORDERED.

       DATED: June 17, 2021


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 2 of 2
